Title: Elizabeth Ticknor to Thomas Jefferson, 10 September 1816
From: Ticknor, Elizabeth Billings Curtis
To: Jefferson, Thomas


          
            September 10th 1816.
          
          Your favour Sir, of the 15–16th of August was received yesterday.—My husband being an overseer of the University, in which he was educated, is now absent on business for that institution, but, in all probability will return before the arival of the books.—If he does not, I have a friend, who will address them according to your order, and take every possible care, that they are safely sent on to Richmond.—It is with pleasure Sir that I inform you of the receipt of your letter, as its contents are of consequence to you, and as it affords me an opertunity of making a gratefull acknowledgment
			 of the benevolent and friendly favours you shew our son, while he was under your hospitable roof.—Be assured Sir they were felt, sensibly felt, by Mr Ticknor and myself, as well as by our son.
           He was well, the 30th of June, and desired an affectionate rememberance to all, who mentioned his name.
           Therefore, be so good as to accept   it from him, by the hand of his mother, who with due consideration and esteem, has the honor of subscribing herself
          
            your much obliged, and very humble servant 
            Elizabeth Ticknor
          
        